Citation Nr: 0636370	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-06 439	)	DATE
	)
	)

On appeal from a Decision Certified by the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability evaluation for degenerative joint disease of the 
left knee, currently evaluated as 10 percent disabling. 

2.  Entitlement to the assignment of a higher initial 
disability evaluation for a right knee condition, currently 
evaluated as 10 percent disabling.

3.  Entitlement to the assignment of a higher initial 
disability evaluation for left ankle condition, currently 
evaluated as 10 percent disabling.

4.  Entitlement to the assignment of a higher initial 
disability evaluation for a right ankle condition, currently 
evaluated as 10 percent disabling.

5.  Entitlement to the assignment of a higher initial 
disability evaluation for a lumbosacral spine condition, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1995 to March 
2002.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which established service connection for 
the listed disabilities at the compensation rates listed. 

Because the claims on appeal involve requests for a higher 
evaluation following the grant of service connection, the 
Board characterized the claims in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An August 2005 VA claims folder flash indicates that the 
veteran entered vocational rehabilitation that same month, 
and there may be pertinent vocational rehabilitation records 
in relation to the claims.  The appellant's vocational 
rehabilitation folder has not been associated with the claims 
file.

The Board additionally observes that the veteran is scheduled 
for a future examination of his service connected right knee 
and ankle in February 2007.  The results of such examination 
would be pertinent to the issues on appeal, particularly 
since the veteran's last VA examination is more than two 
years old (dated March 2004). 

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 
3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the 
veteran's vocational rehabilitation 
folder with the claims file.

2.  The RO should obtain the results of 
the examination of the veteran's right 
knee and ankle, scheduled for February 
2007, and associate it with the claims 
file.  The scheduled February 2007 
examination should also evaluate the 
current level of severity of the 
service-connected lumbosacral spine 
disability.  All clinical findings 
should be made in a written report, 
which should be incorporated into the 
claims file.   

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims, including 
taking into consideration the pre- and 
post- 2002 and 2003 regulatory 
amendments to the general rating for 
spine disorders.  If the benefits 
sought on appeal remain denied, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case that 
includes citation to and discussion of 
any additional legal authority 
considered, including the old and new 
rating criteria for spine disorders, as 
well as clear reasons and bases for all 
determinations.  The veteran and his 
representative should be afforded an 
appropriate time period for response 
before the claims file is returned to 
the Board. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



